MILLER. District Judge.
Tlie motion for a new trial is founded upon three points:
1. The notice and proof were not given in-timo, and are not such as the defendant's policy calls for.
2. They do not purport to be originals, but are copies.
3. The defendant is not liable to pay the whole amount adjusted, but only a pro rata.
Tlie receiver of the Fulton Company, gave-the defendant the copies of the notice and proofs whicli lr* had received from tlie agent in Chicago. The secretary of the defendant *271company acknowledges tlie receipt of the copies without making objections as to tbe time or manner of tbe service, and not making demand for tbe originals. X think, that under the delay necessarily arising out of and connected with the insolvency of the Fulton Company, the service of copies of notice and proofs of the loss — particularly in the absence of objections on the part of the defendant-should be adjudged to have been given in time, and to be a substantial compliance with the condition of the defendant’s policy. New York Bowery Fire Ins. Co. v. New York Fire Ins. Co., 17 Wend. 357; O’Neil v. Buffalo Fire Ins. Co., 3 Comst. [3 N. Y.] 122. Due good faith requires that objections to proof, etc., be pointed out. Aetna Fire Ins. Co. v. Tyler. 16 Wend. 385; Fland. Ins. 563-566, and cases there cited. The word ‘•immediate” must mean a reasonable time under the circumstances.
NOTE [from original report). See further where notice is to he given forthwith. Beatty v. Lycoming Co. Mut. Ins. Co.. 66 Pa. St. 9. As to what is a waiver of conditions in regard to the furnishing of proofs of loss, etc., see Cahill v. Andes Ins. Co. [Case No. 2.289]. and cases there cited. For a full collection of authorities ou liability of re-insurer, consult Ex parte Norwood [Case No. 10,364].
The contract of re-insurance is one of indemnity between the insurer and the re-insurer. It has no connection with the insured, except in the nature of a surety in equity. The re-insurer may discharge its liability by paying the amount of the policy to the insured. as owner of the property insured, or to the re-insured. The financial condition of the re-insured is not to be taken into account in the computation of the amount to be paid on the policy of re-insurance. The insolvency of the original insurer is no defense, in whole or in part, to a suit against the re-insurer. It is claimed on the part of the defendant that the condition in its policy is an exception to this position of the law. The amount of per centage paid by the receiver of Die Fulton Company to the original insured has no relation to or connection with the defendant’s liability under the policy of re-insurance. The condition in that policy, that “in case of loss the company shall pay pro rata at and in the same time and manner as the re-insured,” cannot mean that in case of the insolvency of the Fulton Company the defendant shall only be obliged to pay the pi-o raía of the dividends of the assets of said company. upon the claim of the first insured. It cannot have such application. The condition means that the defendant shall pay at and in the same time and manner as the re-insured company shall pay or be bound to pay according to its policy, and that the defendant shall have all the advantages of the time and manner of payment specified in the policy of the Fulton Company — otherwise the defendant’s policy would not be the contract of indemnity intended, and endless litigation might ensue. New York Marine Ins. Co. v. Protection Ins. Co. [Case No. 10,216]; Carrington v. Commercial Fire & Marine Ins. Co.. 1 Bosw. 152; Fland. Ins. 32, 33. and notes; In re Republic Ins. Co. [Case No. 11,705].
The motion for a new trial is overruled.